DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments are moot in view of the amendments to the claims and the new grounds of rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Nimura (US Publication No.: US 2015/0041833 A1 of record) in view of Ozawa (US Publication No.: US 2015/0355502 A1).
Regarding Claim 1, Nimura discloses an electro-optical device (Figure 3), comprising:
A first substrate in which a pixel electrode are provided (Figure 3, first substrate 20, pixel electrode 28);
A second substrate in which a common electrode is provided (Figure 3, second substrate 30, common electrode 34); and
An electro-optical layer disposed between the plurality of pixel electrodes and the common electrode (Figure 3, electro-optical layer 40), and having optical characteristics varying in accordance with an electric field (Paragraph 0082), wherein
The first substrate or the second substrate includes
A base member having light-transmissivity and provided with a concave portion corresponding to the pixel electrode (Figure 3, base member 11, concave portion 12), and

Nimura fails to disclose that the base member includes a plurality of layers of which etching rates under a same etching condition differ from one another and that the concave portion passes through a part of the plurality of layers. 
However, Ozawa discloses a similar device where the base member includes a plurality of layers of which etching rates under a same etching condition differ from one another and that the concave portion passes through a part of the plurality of layers (Ozawa, Figures 6A-6B, base member 11 and 70; Paragraphs 0111-0114 disclose a difference in etching rates of layer 70 and 11 of the base member; regarding the product-by-process limitation of “where the base member includes a plurality of layers of which etching rates under a same etching condition differ from one another”, it has been recognized that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See MPEP 2113. In this instant case, the etching rate is part of a process in order to produce a base member, where the base member 11/31 disclosed by Ozawa in Figures 6A-6B, is considered to be the equivalent of the claimed base member). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Nimura to include a plurality of layers as disclosed by Ozawa. One would have been motivated to do so for the purpose of having the etching amount in a width direction to be larger than an etching amount in a depth direction of the substrate (Ozawa, Paragraph 0114).  

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Nimura in view of Ozawa in further view of Wakabayashi (US Publication No.: US 2016/0097883 A1 of record).
Regarding Claim 2, Nimura in view of Ozawa discloses the electro-optical device according to claim 1.

However, Wakabayashi discloses a similar device where each of the plurality of layers is a silicon oxide film or a silicon oxynitride film (Wakabayashi, Figure 9, plurality of layers 141a; Paragraph 0112).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Nimura to include a plurality of layers as disclosed by Wakabayashi. One would have been motivated to do so for the purpose of manipulating the refractive indices of each layer in order to increase usage efficiency of light by changing a proceeding direction of light to a desired direction (Wakabayashi, Paragraph 0119). 

Regarding Claim 3, Nimura in view of Ozawa and Wakabayashi discloses the electro-optical device according to claim 2.
Nimura fails to disclose that content ratios of oxygen elements of the plurality of layers differ from one another.
However, Wakabayashi discloses a similar device where content ratios of oxygen elements of the plurality of layers differ from one another (Wakabayashi, Paragraph 0056).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Nimura to differ the content ratios of oxygen elements in the plurality of layers as disclosed by Wakabayashi. One would have been motivated to do so for the purpose of manipulating the refractive indices of each layer in order to increase usage efficiency of light by changing a proceeding direction of light to a desired direction (Wakabayashi, Paragraph 0119). 

Regarding Claim 4, Nimura in view of Wakabayashi discloses the electro-optical device according to claim 2.
Nimura fails to disclose that the densities of the plurality of layers differ from one another.
Wakabayashi does not explicitly disclose that the densities of the plurality of layers differ from one another. However, Wakabayashi discloses the general environment of varying the oxygen and nitrogen content ratios of each layer (Wakabayashi, Paragraph 0056) and varying the thicknesses of each layer (Wakabayashi, Paragraph 0069). When a limitation of a claim is a result-effective variable, i.e., a variable which when modified achieves a recognized result, it is not inventive to discover the optimum or workable ranges for the variable by routine experimentation (MPEP 2144.05). In the instant claim recitation, the limitation that the densities of the plurality of layers differ from one another is the result-effective variable, and when the densities are optimized to the appropriate values within the specified parameters of a given device, the recognized results of varying the refractive index thereby controlling the direction of light are realized. While Wakabayashi does not directly disclose that the densities of the plurality of layers differ from one another, Wakabayashi does disclose the general conditions recited in the instant claim, as noted above. In light of the disclosure of Wakabayashi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to discover the limitation by routine experimentation that the densities of the plurality of layers differ from one another for the purpose of manipulating the refractive indices of each layer in order to increase usage efficiency of light by changing a proceeding direction of light to a desired direction (Wakabayashi, Paragraph 0119).

Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi in view of Ozawa.
Regarding Claim 5, Wakabayashi discloses a method for manufacturing an electro-optical device (Figures 9, 10A-10D), the method comprising:
	Laminating a plurality of layers of which etching rates under a same etching condition differ from one another (Figure 5; Figure 10, plurality of layers 11, 141b1, 141b2; Paragraph 0073), thereby forming a base member having light-transmissivity (Paragraph 0050);
	Etching the base member, thereby forming a concave portion (Figure 5E, concave portion 41a1); and
	Forming a lens layer having a refractive index different from that of the base member, thereby filling an inner side of the concave portion (Figure 9, base member 11, 141b1, 141b2; lens layer 141b3, 141b4).
	Wakabayashi fails to disclose that the concave portion passes through a part of the plurality of layers.
However, Ozawa discloses a similar method where the concave portion passes through a part of the plurality of layers (Ozawa, Figures 6A-6B, base member 11 and 70, concave portion 12; Paragraphs 0111-0114 disclose a difference in etching rates of layer 70 and 11 of the base member. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method as disclosed by Nimura to include a plurality of layers as disclosed by Ozawa. One would have been motivated to do so for the purpose of having the etching amount in a width direction to be larger than an etching amount in a depth direction of the substrate (Ozawa, Paragraph 0114).  

	Regarding Claim 6, Wakabayashi in view of Ozawa discloses the method for manufacturing an electro-optical device according to claim 5, wherein each of the plurality of layers is a silicon oxide film or a silicon oxynitride film (Paragraph 0056; Paragraph 0122).

	Regarding Claim 7, Wakabayashi in view of Ozawa discloses the method for manufacturing an electro-optical device according to claim 6, wherein content ratios of oxygen elements of the plurality of layers differ from one another (Wakabayashi, Paragraph 0056).

Regarding Claim 8, Wakabayashi in view of Ozawa discloses the method for manufacturing an electro-optical device according to claim 6.
Wakabayashi does not explicitly disclose that the densities of the plurality of layers differ from one another. However, Wakabayashi discloses the general environment of varying the oxygen and nitrogen content ratios of each layer (Wakabayashi, Paragraph 0056) and varying the thicknesses of each layer (Wakabayashi, Paragraph 0069). When a limitation of a claim is a result-effective variable, i.e., a variable which when modified achieves a recognized result, it is not inventive to discover the optimum or workable ranges for the variable by routine experimentation (MPEP 2144.05). In the instant claim recitation, the limitation that the densities of the plurality of layers differ from one another is the result-effective variable, and when the densities are optimized to the appropriate values within the specified parameters of a given device, the recognized results of varying the refractive index thereby controlling the direction of light are realized. While Wakabayashi does not directly disclose that the densities of the plurality of layers differ from one another, Wakabayashi does disclose the general conditions recited in the instant claim, as noted above. In light of the disclosure of Wakabayashi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to discover the limitation by routine experimentation that the densities of the plurality of layers differ from one another for the purpose of manipulating the refractive indices of each layer in order to increase usage efficiency of light by changing a proceeding direction of light to a desired direction (Wakabayashi, Paragraph 0119).

	Regarding Claim 9, Wakabayashi in view of Ozawa discloses an electronic apparatus (Figure 8), comprising:
	The electro-optical device according to claim 1; and a control unit configured to control an operation of the electro-optical device (Paragraph 0047 discloses a transistor for controlling the operation of the device.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 10, the prior art of record does not teach or suggest an electro-optical device comprising a first substrate in which a pixel electrode is provided; a second substrate in which a common electrode is provided; and an electro-optical layer disposed between the pixel electrode and the common electrode, wherein the first substrate or the second substrate includes a base member including a plurality of layers of which etching rates under a same etching condition differ from one another, the base member provided with a concave portion passing through a part of the plurality of layers, and a lens layer disposed to fill inner side of the concave portion and having a refractive index different from that of the base member, further comprising a transistor corresponding to the pixel electrode, wherein the base member is disposed in a layer between the transistor and the pixel electrode, a layer closest to the transistor among the plurality of layers is thicker than other layers, in combination with the remaining features recited in the claim. 
The prior art of Nimura (US 2015/0041833 A1 of record) discloses an electro-optical device comprising a first substrate in which a pixel electrode is provided; a second substrate in which a common electrode is provided; and an electro-optical layer disposed between the pixel electrode and the common electrode, wherein the first substrate or the second substrate includes a base member, the base member provided with a concave portion, and a lens layer disposed to fill inner side of the concave portion and having a refractive index different from that of the base member, further comprising a transistor corresponding to the pixel electrode (Nimura, Figure 3; Paragraph 0068). Nimura fails to disclose that the concave portion passes through a plurality of layers of the base member and that the base member is disposed in a layer between the transistor and the pixel electrode, wherein a layer closest to the transistor among the plurality of layers is thicker than other layer. The prior art of Ozawa (US 2015/0355502 A1) disclose a similar device where the first substrate or the second substrate includes a base member including a plurality of layers of which etching rates under a same etching condition differ from one another, the base member provided with a concave portion passing through a part of the plurality of layers (Ozawa, Figures 6A-6B; Paragraphs 0111-0114). However, Ozawa also fails to disclose the placement of the base member, where the layer closest to the transistor is thicker than other layers. The prior arts of Sunagawa (US 2014/0036373 A1), Kubota (US 2003/0053016 A1), and Ishizaki (US 2015/0268776 A1) all disclose the use of etching rates to control a shape of concave or convex portion (Sunagawa, Paragraph 0119; Kubota, Paragraph 0217; Ishizaki, Paragraph 0178). However, none of them disclose the placement of a base member between a transistor and corresponding pixel electrode, where a layer closest to the transistor is thicker than other layers. 
Therefore, claim 10 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIAM QURESHI/Examiner, Art Unit 2871                                   

/MICHAEL H CALEY/Supervisory Patent Examiner, Art Unit 2871